DETAILED ACTION   

1.	The Office Action is in response to Application 17607732 filed on 02/01/2022. Claims 15-19, 28-31 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 10/29/2021, 03/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

						Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17607732 filed on 02/01/2022.
Priority #			 Filling Data			 Country
JP2019-207468		 11/15/2019		             JP

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“acquisition unit …” in claim 15, 31;
“storage unit …” in claim 15, 17, 19 ;
“distinction unit” in claim 15, 16, 18, 19, 31;
“history update unit” in claim 17, 30;
“input unit” in claim 29; 
“the discriminating unit” in claim 29;
“registration unit” in claim 31; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“acquisition unit …” corresponding to fig. 1, component 161 and paragraph 0023; 
“storage unit …”  corresponding to fig. 1, component 150 and paragraph 0023;
“distinction unit” corresponding to fig. 1, component 162 and paragraph 0023;
“history update unit” corresponding to fig. 1, component 164 and paragraph 0023;
“input unit” corresponding to fig. 1, component 120 and paragraph 0027;
“registration unit” corresponding to fig. 1, component 163 and paragraph 0023.
 	The spec. does not define “discriminating unit”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections -35 USC $112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

7.	 Claim 29 and its dependent claim 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 29 and its dependent claim 30, it recites limitations of “the discriminating unit” in “…an input unit configured to input information after the discriminating unit has two or more candidates for the registered object”. There is insufficient antecedent basis for this limitation in the claim. Thus the scope of the claim is unclear.
For claim 29 and its dependent claim 30, it recites limitations of “the discriminating unit” in “…an input unit configured to input information after the discriminating unit has two or more candidates for the registered object”. As explained in Claim Interpretation, the spec. does not define discriminating unit . Thus the scope of the claim is unclear.

8.	 Claim 31 and its dependent claim 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 31 and its dependent claim 16-18, it first recites limitations of “ a registration unit that adds, after the one registered specific target corresponding to the specific target in the images cannot be distinguished by the distinction unit”; then it  recites limitations of  “… the one camera having taken an image that depicts the one registered specific target that cannot be distinguished among the image”.  It is not clear which unit decide the camera having taken an image that depicts the one registered specific target that cannot be distinguished among the image; 
it first recites limitations of “ wherein a zip code of the site relating to the specific target in the images is entered into the distinction unit”; then it  recites limitations of  “and wherein a capture-site zip code of another one camera of the plurality of cameras among the capture-site zip codes contained in the    camera information is entered as the zip code of the site relating to the specific target in the images into the distinction unit”.  It is not clear what is the purpose of enter another camera’s zip code since the zip code of the target has already been entered.

. Thus the scope of the claim is unclear.

Claim Rejections - 35 USC § 112(d)

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depend on independent claim 15 but fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


		Claim Rejections - 35 USC § 112 (b)

11.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	For claim 28, it is dependent on independent claim 15, which is an information processing device; however, claim 28 as a whole is directed to a camera system. Therefore, it is not clear claim 28 claims an information processing device or a camera system.


Claim Objections
13.	Claim 15 is objected to because of the following informalities:

 	The last sentence in Claim 15 ends with “;.”. Please delete the “;”.  


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

15	Claim 15, 19, 28 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kouji et al.  (JP2016154300)    and in view of MILETZKI (CA 2706301).   

	Regarding claim 15, Kouji teaches an information processing device (fig. 2), comprising: 
	an acquisition unit (fig. 2, component 12) that acquires feature information of a feature of a specific target including one or more registered specific targets (page 6, The GPIO 12 is a parallel interface, and inputs and outputs signals between the recording switch SW1, the snapshot switch SW2, the communication mode switch SW3, the indicator switch SW4, the LEDs 26a to 26c, the vibrator 27), the feature information being generated on a basis of images which are taken by one or more cameras (fig. 2, component 11; page 6,  The imaging unit 11 includes, for example, an imaging lens and a solid-state imaging device ) that are capable of capturing the specific target and which depict the specific target (fig. 1, M1, the person is the specific target; page 10, … . The face authentication data is data used for authentication and verification of the face image of the person M1 to be monitored), the feature being extracted from the images and including features of the one or more registered specific targets (page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2); 
	a storage unit (fig. 2, component 13 Ram) that stores registration information containing the feature information of the features of the one or more registered specific targets (page 11, … , the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2. In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison), and registered location that are location of sites relating to the one or more registered specific targets, and camera information containing capture-site location that are location of respective sites (page 16, … Receiving the first location information; The received first position information and the second position information related to the authentication data are collated, Transmitting second collation information indicating a result of the collation relating to a position to the wearable camera )where the plurality of cameras perform capture (page 4, …. When the image captured by the in-vehicle camera 61 is recorded, for example, it is stored in the in-vehicle recorder 62. A plurality of in-vehicle cameras 61 may be provided); 
	a distinction unit (fig. 2, component 19 MCU)  that distinguishes, on a basis of a result of identification of the feature information acquired by the acquisition unit and the feature information contained in the registration information, one registered specific target of the one or more registered specific targets, the one registered specific target corresponding to the specific target in the images on the basis of which the feature information has been generated (page 11, … In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison. In this case, the CPU 301 determines whether or not the feature of the face area M2 matches the feature of any face front image or face side image held in the face authentication database 308A).
	It is noticed that Kouji does not disclose explicitly  registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and camera information containing capture-site zip codes that are zip codes of respective sites.
	MILETZKI disclose of registered zip codes that are zip codes of sites relating to the one or more registered specific targets (fig 1; page 8, the database 2 may be an address database
for a sorting and distribution installation for postal items, for example letters. Reference address data items are stored with associated data features, such as the zip code, locality, road, addressee, for this purpose as reference data items Da in the database 2).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology registered zip codes that are zip codes of sites relating to the one or more registered specific targets as a modification to the information processing device for the benefit of comparing the extracted zip code with the reference data (page 11).

	Regarding claim 19, Kouji teaches an information processing method (fig. 2), for causing a computer (fig. 2, 19, MCU) to process feature information of a feature of a specific target including one or more registered specific targets (fig. 1, M1 is the specific target; page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2)  the feature information being generated on a basis of images which are taken by one or more cameras that are capable of capturing the specific target and which depict the specific target (fig. 2, component 11; page 6,  The imaging unit 11 includes, for example, an imaging lens and a solid-state imaging device );
	the feature being extracted from the images and including features of the one or more registered specific targets (page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2… the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison);
	the information processing method comprising:
	acquires feature information of a feature of a specific target including one or more registered specific targets (page 6, The GPIO 12 is a parallel interface, and inputs and outputs signals between the recording switch SW1, the snapshot switch SW2, the communication mode switch SW3, the indicator switch SW4, the LEDs 26a to 26c, the vibrator 27), the feature information being generated on a basis of images which are taken by one or more cameras (fig. 2, component 11; page 6,  The imaging unit 11 includes, for example, an imaging lens and a solid-state imaging device ) that are capable of capturing the specific target and which depict the specific target (fig. 1, M1, the person is the specific target; page 10, … . The face authentication data is data used for authentication and verification of the face image of the person M1 to be monitored), the feature being extracted from the images and including features of the one or more registered specific targets (page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2); 
	stores registration information containing the feature information of the features of the one or more registered specific targets (page 11, … , the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2. In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison), and registered location that are location of sites relating to the one or more registered specific targets, and camera information containing capture-site location that are location of respective sites (page 16, … Receiving the first location information; The received first position information and the second position information related to the authentication data are collated, Transmitting second collation information indicating a result of the collation relating to a position to the wearable camera )where the plurality of cameras perform capture (page 4, …. When the image captured by the in-vehicle camera 61 is recorded, for example, it is stored in the in-vehicle recorder 62. A plurality of in-vehicle cameras 61 may be provided); 
	distinguishes, on a basis of a result of identification of the feature information acquired by the acquisition unit and the feature information contained in the registration information, one registered specific target of the one or more registered specific targets, the one registered specific target corresponding to the specific target in the images on the basis of which the feature information has been generated (page 11, … In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison. In this case, the CPU 301 determines whether or not the feature of the face area M2 matches the feature of any face front image or face side image held in the face authentication database 308A).
	It is noticed that Kouji does not disclose explicitly  registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and camera information containing capture-site zip codes that are zip codes of respective sites.
	MILETZKI disclose of registered zip codes that are zip codes of sites relating to the one or more registered specific targets (fig 1; page 8, the database 2 may be an address database
for a sorting and distribution installation for postal items, for example letters. Reference address data items are stored with associated data features, such as the zip code, locality, road, addressee, for this purpose as reference data items Da in the database 2).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology registered zip codes that are zip codes of sites relating to the one or more registered specific targets as a modification to the information processing method for the benefit of comparing the extracted zip code with the reference data (page 11).

	Regarding claim 28, the combination of Kouji and MILETZKI teaches the limitations of claim 15 as discussed above, In addition, Kouji further discloses that a camera system, comprising a plurality of cameras (fig. 1; page 4; When the image captured by the in-vehicle camera 61 is recorded, for example, it is stored in the in-vehicle recorder 62. A plurality of in-vehicle cameras 61 may be provided).



16. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423